Citation Nr: 0003720	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  97-16 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a bilateral eye 
disorder. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1951 to March 
1955.

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of September 1996 from 
the Montgomery, Alabama Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for a bilateral eye disorder. 

In June 1998, the Board remanded the case to the RO for 
additional development.  In an April 1999 supplemental 
statement of the case, the RO provided notice of continued 
denial of service connection for a bilateral eye disability 
following additional development and consideration of the 
issue, as requested by the Board in its June 1998 remand.  
The case is now returned to the Board for further 
consideration.


FINDINGS OF FACT

1.  No medical evidence has been submitted to show that the 
veteran is currently suffering from a bilateral eye disorder, 
which began during active duty, or is otherwise causally or 
etiologically related to service.

2.  The veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for a bilateral eye disorder is 
plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
bilateral eye disorder is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he is entitled to 
service connection for a bilateral eye disorder.  
Specifically, he alleges that his current bilateral eye 
disorders are related to separate eye injuries received 
inservice.

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78  (1990).  If a claim is not 
well-grounded, then the appeal fails and there is no further 
duty to assist in developing facts pertinent to the claim 
since such development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).

In order for a claim to be well grounded, there must first be 
competent medical evidence of a current disability; second, 
there must be an incurrence or aggravation of a disease or 
injury in service shown in either competent lay or medical 
evidence; third, there must be competent medical evidence 
showing a nexus between the current disability and the in-
service incurrence or aggravation of a disease or injury.  
Caluza v. Brown 7 Vet. App. 498 (1995).  

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  In addition, service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

A veteran has, by statute, the duty to submit evidence that a 
claim is well-grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well-grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet. App. 609  (1992).  Evidentiary 
assertions by the veteran must be accepted as true for the 
purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently 
incredible.  See King v. Brown, 5 Vet. App. 19 (1993).  In 
this case, the assertions are beyond the competence of the 
appellant or are inherently incredible when viewed in the 
context of the total record.

Service medical records reflect that the veteran was treated 
in November 1952 for a first-degree burn to the right upper 
eyelid.  He was treated in October 1954 for a foreign body of 
the left eye.  The eye clinic removed a rust particle from 
the center of the cornea of the left eye, with a slit lamp 
used and applied pressure dressing.  A few days later, still 
in October 1954 the left eye was reported to be healed, with 
a slight stain.  The veteran's February 1955 separation 
examination report was negative for an eye disorder.  

VA and private treatment records from 1976 to 1987 reveal no 
findings of eye problems.

The report from a September 1996 VA examination revealed a 
history elicited from the veteran of cataract surgery with 
intraocular lens implantation of the right eye, and a future 
surgery for cataracts in the left eye planned for October 
1996.  A history of a glass foreign body removed from the 
left eye with no residuals was also elicited.  The diagnoses 
were pseudophakia right eye, early nuclear sclerotic 
cataract, left eye and blepharochalasis left eye.  No opinion 
was rendered regarding the possible relationship between the 
removal of a foreign body and the current findings regarding 
either eye.   

Private treatment records from 1994 to 1998 reveal treatment 
for ongoing eye symptomatology.  These records reflect 
treatment for complaints that included blurring, itchiness, 
burning and watery eyes.  In August 1994 he was diagnosed 
with blepharitis with rosacea and cataracts, both eyes.  In 
June 1996 he was said to have complained of decreased visual 
acuity both near and far for years and sharp pains in both 
eyes for three days.  Diagnoses in June 1996 included 
cataracts both eyes; trichiasis left lower lid; chronic lid 
disease both eyes and dermatochalasis.  He was also diagnosed 
with pseudophakia, both eyes in July 1996.  He has continued 
to be treated for eye disorders through 1998, with diagnoses 
rendered in June 1998 that included blepharitis both eyes; 
pseudophakia right eye, cataract left eye; rosacea and 
dermatitis both eyes.  None of these records suggest a 
possible link between the current eye disorders and any 
injury that occurred inservice.  

In September 1998, a review of the veteran's medical records 
was undertaken pursuant to the Board's June 1998 remand.  In 
this regard, the reviewing examiner noted a history of a rust 
particle being removed from the veteran's eye on October 13, 
1954; by October 14, 1954, it had healed without scarring.  
It was indicated that subsequent examinations in January 
1997, July 1997, March 1998 and June 1998, by his personal 
doctor had revealed bilateral clear corneas with marginal 
blepharitis and moderate dermatochalasis.  The examiner 
pointed out that no mention was made in these records of any 
eyelid burn.  It was concluded that the veteran's bilateral 
condition of nuclear sclerotic cataract was not in any way 
related to the foreign body removal while in the service in 
1954 and that no evidence of any eyelid scarring was made in 
any subsequent examinations.  

Upon review of the evidence, the Board finds that the claim 
for service connection for a bilateral eye disorder of any 
sort is not well grounded.  The service medical records did 
show a single instance of a first degree burn of the left 
eyelid in November 1952 and removal of a foreign body, 
identified as a rust speck, from the right eye in October 
1954, said to have healed the following day.  Both these eye 
problems were shown to have fully resolved by February 1955, 
when the separation examination indicated normal findings.  
Eye disorders were not shown again until 1994, nearly 40 
years after service.  While the veteran is shown to currently 
have bilateral eye problems, the evidence, including the 
September 1998 medical records review, revealed no evidence 
of a link between current eye pathology and any eye problems 
demonstrated inservice. 

As previously pointed out, all three prongs of Caluza, supra, 
must be satisfied in order for a well-grounded claim to 
exist.  The third requirement has not met, as the record 
lacks competent medical evidence showing a nexus between any 
current eye disorder and service.  For the purpose of 
determining whether a claim is well grounded, the credibility 
of the evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69, 75 (1995).  Nevertheless, 
where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is required.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  In this case, competent 
medical evidence has not been submitted linking any of the 
veteran's current eye pathology to service.  

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of a well-grounded claim for service connection for a 
bilateral eye disorder, as imposed by 38 U.S.C.A. § 5107(a).  
The claim, therefore, must be denied.  And since the veteran 
has failed to present a well grounded claim for service 
connection for the claimed disorder, VA has no duty to assist 
him in the development of facts pertaining to the claim. 

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this error was not prejudicial to 
the claimant.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(deciding that the remedy for the Board's deciding on the 
merits a claim that is not well grounded should be 
affirmance, on the basis of nonprejudicial error).  While the 
RO denied service connection on the merits, the Board 
concludes that denying the claim because the claim is not 
well grounded is not prejudicial to the appellant, as the 
appellant's arguments concerning the merits of the claim 
included, at least by inference, the argument that sufficient 
evidence to establish a well-grounded claim is of record.  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning whether or not the claim is well 
grounded.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993).

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet.App. 69, 77-80 
(1995).  In this case, the RO informed the appellant of the 
necessary evidence in the statement of the case.  The 
discussion above informs the appellant of the types of 
evidence lacking, and which he should submit for a well 
grounded claim.  Unlike the situation in Robinette, the 
appellant has not put VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
might make the claim well grounded.


ORDER

The claim for service connection for a bilateral eye disorder 
is denied as not well grounded.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

